Citation Nr: 9918561	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
post-inflammatory hyperpigmentation of the feet and ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post-
inflammatory hyperpigmentation of the feet and ankles.  A 
noncompensable initial rating was assigned, and the veteran 
filed a May 1995 notice of disagreement regarding his 
assigned rating, initiating this appeal.  

The veteran was afforded a personal hearing in April 1997 
before a member of the Board.  His appeal was thereafter 
presented to the Board in May 1997, at which time it was 
remanded for additional development.  


REMAND

The veteran seeks an increased (compensable) initial rating 
for post-inflammatory hyperpigmentation of the feet and 
ankles.  His appeal was initially presented to the Board in 
May 1997, at which time it was remanded for a new VA medical 
examination, to include discussion of the symptomatology of 
the hands.  While the veteran was afforded a new VA 
dermatological evaluation in July 1997, the examination 
report does not contain the full development required.  
Specifically, no description is provided regarding the skin 
disease manifestations of the veteran's hands, if any, nor 
did the examiner opine whether any skin disease involving the 
hands was part and parcel of the service-connected 
disability.  At his April 1997 Board hearing, the veteran 
stated he experiences post-inflammatory hyperpigmentation of 
both the feet and hands, and the Board's May 1997 remand 
requested a full discussion of these assertions.  However, 
the July 1997 examination report does not provide a 
sufficient basis to address any assertions made with respect 
to the veteran's hands.  

In light of the above, the Board must reluctantly remand this 
claim for a second time, so as to complete the medical 
record.  In the case of Stegall v. West, the U. S. Court of 
Appeals for Veterans Claims (Court) held that "a remand by . 
. . the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A 
new VA dermatological examination must be afforded the 
veteran during an active stage of his skin disability.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The 
examination must include a complete description of all 
disease manifestations of the hands, if any.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

This claim is REMANDED for the following additional 
development:

1.  The RO should ensure that all 
pertinent records of treatment not 
already of record are obtained and 
associated with the claims folder, 
especially any treatment subsequent to 
the prior Board remand.  

2.  The veteran should be afforded a VA 
dermatological examination to evaluate 
all aspects of his service connected skin 
disability.  Care should be taken, to the 
extent possible, to conduct this 
examination during a period when the skin 
disorder is active and/or symptomatic.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination, 
pursuant to the provisions of 38 C.F.R. 
§ 3.655 (1998).  The claims folder and a 
copy of this remand should be made 
available to the examiner for review in 
conjunction with the examination.  It is 
specifically requested that the examiner 
examine the veteran's hands, describe all 
current symptoms, if any, and offer an 
opinion as to whether any skin disease 
involving the hands is part and parcel of 
the service-connected skin disorder, now 
involving the feet and ankles.  All 
disabling symptoms, such as the presence 
or absence of itching, exudation, 
exfoliation, disfigurement, repugnancy, 
etc., should be set forth in some detail 
with specific attention to any functional 
impairment during periods of 
exacerbation.  The medical basis for all 
opinions expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
examination report to ensure that it is 
complete.  The veteran's claim should 
then be adjudicated.  In so doing, the RO 
must also consider if a staged rating is 
warranted, based on the evidence of 
record, in compliance with the Court's 
pronouncements in Fenderson, supra.  If 
the actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


